Citation Nr: 0404669	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Paget's disease.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to August 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for Paget's disease 

A hearing was held in May 2003 at the Board before the 
undersigned Veterans Law Judge (VLJ).  The transcript of the 
proceeding is of record.

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran claims that his Paget's disease can be traced to 
a fever and viral infection he had during service.  In his 
claim for compensation benefits received in October 2001, he 
alleged that he had a continuing virus and ran a low-grade 
fever in the military.  He attributed these problems to 
living in a tent in cold, dampness and snow.  He contended 
that, during 1954, he had an impacted wisdom tooth that had 
to be extracted; that the tooth broke during the extraction; 
that infection set in; and that he developed a high fever as 
a resulting complication.

The veteran's service medical records (SMRs) are negative for 
any bone diseases, including Paget's disease.  Clinical 
notations indicate that penicillin was administered in 
October 1952 for sore throat, and in December 1952 for sore 
throat and left otitis media; his temperature in December 
1952 was variously 99 degrees and 98.6 degrees.  In May 1953, 
the assessments were cold-headache and allergic rhinitis-left 
otitis media; his temperature was 98 degrees; penicillin was 
administered.  A treatment entry of October 1953 indicates he 
had chronic sinusitis with headaches; his temperature was 
98.6 degrees; Aureomycin was prescribed.  

According to a service medical record of June 18, 1954, the 
crown of the veteran's wisdom tooth was growing in such a way 
as to cause pressure on the roots of the adjacent tooth.  So 
he underwent removal of an impacted tooth.  He complained of 
chills later that day.  His temperature was 101 degrees.  
Penicillin was administered.  On June 19, 1954, his 
temperature was reported to be normal; his condition was 
found to be good; his face was swollen; penicillin was again 
administered.  On June 20, 1954, penicillin was again 
administered, and he was returned to duty.  

An examination was performed in August 1954 for separation 
from the military.  The spine and musculoskeletal system were 
evaluated as normal, and no infectious or viral process was 
indicated.  

During his May 2003 hearing, the veteran essentially 
reiterated his contention that Paget's disease stems from him 
having experienced a low-grade fever and virus for an 
extended period of time during service.  

The month following his hearing, the veteran submitted 
additional evidence supporting his claim.  This additional 
evidence included a June 2003 statement from Michael J. 
Arnone, D.D.S., indicating he had referred the veteran to an 
oral surgeon in May 1970 for an extraction.  And the oral 
surgeon, in turn, reportedly advised the veteran had Paget's 
disease.

In another statement dated in June 2003, Harry Kouveliotes, 
M.D., indicated the veteran had been his patient since about 
1973.  He reported that Paget's disease had been shown on x-
ray examination.  

Also since his hearing, the veteran has provided several 
articles from medical treatises about Paget's disease.  A 
publication of the Paget Foundation states that the cause of 
Paget's disease is not clearly defined, but that research 
studies suggest that Paget's disease may be caused by a 
"slow virus" infection of bone, a condition that is present 
for many years before symptoms appear.  A hereditary factor 
was also implicated in Paget's disease.  Other medical 
treatise articles submitted suggested a connection between 
measles virus and Paget's disease.  

A VA orthopedist who examined the veteran confirmed Paget's 
disease.  But in an addendum opinion dated in September 2002, 
that physician stated that Paget's disease is not related to 
trauma or toxins, and that the condition occurred in certain 
ethnic groups more than others.  That physician concluded 
that nothing occurred during the veteran's military service 
that could affect the course of Paget's disease.  He did not 
offer an opinion regarding what, if any, relationship exists 
between infection, specifically infection of bone, and the 
onset of Paget's disease.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
This must be done in this case.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Return the claims file to the 
physician who examined the veteran and 
provided the September 2002 addendum 
opinion concerning the etiology of the 
Paget's disease at issue.  If, per 
chance, that physician is no longer 
available to provide another supplemental 
opinion, then schedule the veteran for an 
orthopedic examination.  Whatever the 
case, the claims file must be made 
available to the examiner for a review of 
the veteran's pertinent medical history.  
The designated VA examiner must provide a 
medical opinion responding to the 
following question:

Did the veteran develop a viral infection 
during service involving any bony 
structure and did any chronic residuals 
result from that bone infection?  If so, 
is it at least as likely as not that his 
current Paget's disease either had its 
onset in service or is attributable to 
service?  To facilitate making these 
determinations, please review the June 
2003 statements from Michael J. Arnone, 
DDS, and Harry Kouveliotes, MD, as well 
as the medical treatise evidence 
submitted since the hearing.

2.  Review the supplemental report of the 
VA examiner to ensure it responds to the 
questions posed and addresses the 
statements and medical treatise evidence 
alluded to above.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




